Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species V in the reply filed on 07/21/2022 is acknowledged.
Claims 7-14 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 ll. 7 reciting “the propulsion mode” is unclear if this is the same or different from a propelling configuration previously recited in claim 15.
Claim 18 ll. 5 reciting “the propulsion mode” is unclear if this is the same or different from a propelling configuration previously recited in claim 15.
Claim 19 ll. 5 reciting “the propulsion mode” is unclear if this is the same or different from a propelling configuration previously recited in claim 15.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 20140196472 A1) in view of Cordner (US 4708030 A).
Regarding claim 1
	Kupratis teaches an aircraft power plant (Fig 3, Para 0049) comprising a propulsion system (engine 20) having 
an output shaft (shaft of fan 42) drivingly connectable to a thrust generator (fan 42 is construed as a thrust generator because the fan generates thrust), 
a combustion engine (combustor 56, turbines 54/46), 
a compressor (44), and 
a planetary gear train (planetary gear architecture 48, Para 0049) having
a propulsive mode (interpreted to be operation after starting when the combustor combusts fuel and air to produce exhaust gas for the turbines and aircraft propulsion) in which the combustion engine (turbines 54/46) is in driving engagement with the output shaft (shaft of fan 42) via the planetary gear train (48).
Kupratis is silent on the propulsion system being a hybrid propulsion system having an electric motor, the planetary gear train having an Auxiliary Power Unit (APU) mode in which the electric motor is in driving engagement with the compressor via the planetary gear train while the combustion engine is disengaged from the output shaft.
However, Cordner teaches an aircraft engine (Col 1 ll. 5-10) propulsion system having an Auxiliary Power Unit (APU) configuration in which an electric motor (starter/generator 14 Fig 2) to be in driving engagement with an engine shaft (14 can function as a motor to start the engine shaft 10, Col 3 ll. 45-52, i.e. APU mode) via a planetary gear train (motor 14 connects to ring gear 50 of planetary transmission T in Fig 2, Col 3 ll. 53-60, and Col 4 ll. 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple the starter/generator being an electric motor of Cordner, to the planetary gear train 48 to drive compressor shaft 40 to start the gas turbine engine in Kupratis (Fig 3 annotated with the combination), in order to provide the planetary gear train with an Auxiliary Power Unit (APU) mode in which the electric motor is in driving engagement with the compressor via the planetary gear train, as suggested and taught by Cordner, because the starter-generator can function as both a motor to start the engine and a generator to provide usable power source for electrical system of the aircraft (Col 3 ll. 45-52).

    PNG
    media_image1.png
    476
    967
    media_image1.png
    Greyscale

The combination of Kupratis in view of Cordner would also enable the planetary gear train 48 to operate in an Auxiliary Power Unit (APU) configuration in which the output shaft is disengaged from the combustion engine (prior to starting, the combustor is not combusting fuel and air to produce exhaust gas for the turbines 54/46, this indicates that the output shaft of fan 42 is disengaged from the combustion engine). During starting, electric motor is engaged with compressor shaft 40 via gear train 48. After starting, the engine performs propulsive operation where the compressor draws air to the combustor, air is mixed with fuel to generate exhaust gas that expands through the turbines, and energy is extracted to drive the fan and the compressor (Kupratis Para 0041).
Regarding claim 15
	Kupratis teaches an aircraft power plant (Fig 3, Para 0049) comprising a propulsion system (engine 20) having 
an output shaft (shaft of fan 42) drivingly connectable to a thrust generator (fan 42 is construed as a thrust generator because the fan generates thrust), 
a combustion engine (combustor 56, turbines 54/46), 
a compressor (44), and 
a planetary gear train (planetary gear architecture 48, Para 0049) operatively connected to the output shaft (shaft of fan 42), the combustion engine (56, 54, 46), and the compressor (44), 
	the planetary geartrain defining a first and second drive paths (explain below),
the planetary geartrain engageable to the compressor being in the second drive path (compressor 44 to gearbox 48 being the second drive path)
the combustion engine (56, 54/46) drivingly engageable to the output shaft (shaft of fan 42) via the first drive path (turbine 46 to gearbox 48 to output shaft of fan 42, interpreted to be the first drive path), 
in a propelling configuration (interpreted to be operation after starting when the combustor combusts fuel and air to produce exhaust gas for the turbines and aircraft propulsion) in which the output shaft (shaft of fan 42) is drivingly engaged to the combustion engine (56, 54/46) via the first drive path (46-48-fan 42 shaft) and in which the first drive path is drivingly engaged to the second drive path (both drive paths are engageable to gearbox 48, thus interpreted to be drivingly engaged to each other).
Kupratis is silent on the propulsion system being a hybrid propulsion system having an electric motor operatively connected to the planetary gear train to define the second drive path, 
the electric motor drivingly engageable to the compressor via the second drive path, 
the planetary gear train having an Auxiliary Power Unit (APU) configuration in which the output shaft is disengaged from both of the first and second drive paths and in which a rotational input of the electric motor is transmitted to the compressor via the second drive path.
However, Cordner teaches an aircraft engine (Col 1 ll. 5-10) propulsion system having an electric motor (starter/generator 14 can function as a motor to start the engine, Fig 1, Col 3 ll. 45-52) operatively connected to a ring gear of a planetary gear train (ring gear 50 of planetary transmission T in Fig 2, Col 3 ll. 53-60, and Col 4 ll. 27-35) to define the second drive path (motor 14 to gearbox T/ring gear 50 to engine shaft 10, interpreted to be the second drive path), 
the electric motor drivingly engageable to the engine shaft via the second drive path (14-T-10 in Fig 2), 
the planetary gear train having an Auxiliary Power Unit (APU) configuration in which a rotational input of the electric motor is transmitted to the engine shaft via the second drive path (input of motor 14 is transmitted to engine shaft 10 via gearbox T to start the engine, Col 3 ll. 50-52, the starting operation is interpreted to be the APU configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple the starter/generator being an electric motor of Cordner, to the planetary gear train 48 to drive compressor shaft 40 to start the gas turbine engine in Kupratis (Fig 3 annotated with the combination), such that the electric motor operatively connected to the planetary gear train to define the second drive path, the electric motor drivingly engageable to the compressor via the second drive path, the planetary gear train having an Auxiliary Power Unit (APU) configuration in which a rotational input of the electric motor is transmitted to the compressor via the second drive path, as suggested and taught by Cordner, because the starter-generator can function as both a motor to start the engine and a generator to provide usable power source for electrical system of the aircraft (Col 3 ll. 45-52).

    PNG
    media_image1.png
    476
    967
    media_image1.png
    Greyscale

The combination of Kupratis in view of Cordner would also enable the planetary gear train 48 to operate in an Auxiliary Power Unit (APU) configuration in which the output shaft is disengaged from both of the first and second drive paths (prior to starting, the combustor is not combusting fuel and air to produce exhaust gas for the turbines 54/46 to drive shafts 40/50, this indicates that the output shaft of fan 42 is disengaged from the combustion engine and the compressor, i.e. disengaged from both the first and second drive paths). During starting, electric motor is engaged with compressor shaft 40 via gear train 48. After starting, the engine performs normal or propelling operation where the compressor draws air to the combustor, air is mixed with fuel to generate exhaust gas that expands through the turbine, and energy is extracted to drive the fan and the compressor (Kupratis Para 0041).

Claim(s) 2-6 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Cordner, as applied to claim 15 above, and further in view of Poulin (US 10113482 B2).
Regarding claim 2
	Kupratis in view of Cordner discloses the aircraft power plant of claim 1.
Kupratis further discloses wherein the planetary gear train (48 Fig 3) defines:
a second input (sun gear 62, Para 0056) drivingly engageable to the combustion engine (sun gear 62 engages turbine 46), 
a second output (carrier 68) in driving engagement with the output shaft (fan 42 shaft), and 
the second input in driving engagement with the second output in the propulsion mode (normal operation of the gas turbine engine, shaft 40 drives the gearbox 48 to drive the carrier 68 to drive fan 42 shaft).
Kupratis in view of Cordner further teaches to couple the electric motor 14 of Cordner to the ring gear 66 in Kupratis, thus the modified planetary gear train (48 in Fig 3 in Kupratis) defines:
a first input (ring gear 66) drivingly engaged to the electric motor (14 of Cordner), 
a first output (sun gear 62) in driving engagement with the compressor (44), 
the first input drivingly engaged to the second output in the APU mode (during start-up/APU mode, ring gear 66 would engage to sun gear 62 of Kupratis to enable electric motor 14 in Cordner to drive engine shaft 40 of Kupratis). 

    PNG
    media_image2.png
    476
    967
    media_image2.png
    Greyscale

Kupratis in view of Cordner is silent on the first input (ring gear 66) being disengaged from the second output (carrier 68).
However, Poulin teaches an aircraft propulsion system having a planetary gear train (40 Fig 2a, Col 4 ll. 36-40) including a break 62 to engage to the carrier 58 and impede the rotation of the carrier 58 (Col 5 ll. 35-40). Meanwhile, input shaft 46 rotates ring gear 50 which drives the planet gears 54, 56 and sun gear 52 to drive output shaft 48 (Col 5 ll. 40-45). This indicates that even though the carrier 58 is in a brake/disengaged position, gear train 40 can still operate to connect input shaft 46 to drive output shaft 48. The input shaft 46 functions similarly to the motor 14 of Cordner and the output shaft 46 functions similar to the engine shaft 40 of Kupratis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place a break 62 in Poulin to the carrier 68 in Kupratis in view of Cordner, in order to disengage the ring gear/second input from the carrier/first output, as suggested and taught by Poulin, because all the claimed elements were known in the prior art (a planetary gear train having a ring gear and a carrier to transmit power from an input shaft to an output shaft, a brake to disengage the carrier) and one skilled in the art could have combined the elements as claimed by known methods (apply the brake to the carrier) with no change in their respective functions (the planetary gear train is still able to transmit power between the input shaft to the output shaft), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 3
Kupratis in view of Cordner and Poulin discloses the aircraft power plant of claim 2.
Kupratis in view of Cordner and Poulin further discloses wherein the first (Kupratis teaches ring gear 66 Fig 3) and second inputs (sun gear 62) are in driving engagement with the first (sun gear 62) and second outputs (carrier 68) in the propulsion mode (during normal operation which is interpreted to be anytime after starting, gear train 48 is operating thus all the gears within are also rotating, i.e. in driving engagement).
Regarding claim 4
Kupratis in view of Cordner and Poulin discloses the aircraft power plant of claim 2.
Kupratis in view of Cordner and Poulin further discloses wherein the planetary gear train includes a brake (Poulin teaches break 62 in Fig 2a) for engaging the first input (ring gear 50) to the output shaft (48) in the propulsion mode (normal operation after starting of the gas turbine).
Regarding claim 5
Kupratis in view of Cordner and Poulin discloses the aircraft power plant of claim 2.
Kupratis further discloses wherein the planetary gear train (48 Fig 3) includes 
a sun gear (62), planet gears (64) meshed with the sun gear and rotatably supported on a planet carrier (68), and 
a ring gear (66) meshed with the planet gears (64), 
the first input and the first output defined by a second one of the sun gear (first output) and the ring gear (first input), and
the second input and the second output defined by the sun gear (second input), the planet carrier (second output).
Kupratis in view of Cordner is silent on rotation of the sun gear being limited in the propulsion mode and allowed in the APU mode.
However, Poulin teaches an aircraft propulsion system having a planetary gear train (40 Fig 2b, Col 4 ll. 36-40) including a brake (clutch 60, Col 5 ll. 64-66, construed as a brake for locking the sun gear and the carrier together in Fig 2b) having an engaged configuration in which rotation of the sun gear is limited (sun gear 52 and carrier 58 rotate together and limited to the same rotational speed due to the engaged clutch 60, Col 5 ll. 64-66;
Note that the claim does not require that rotation of the sun gear is stopped, but only limited, thus by limiting the speed of the sun gear to be the same as the carrier would meet the limitation of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date apply a brake in Poulin to the sun gear in Kupratis in view of Cordner, such that the brake has an engaged configuration in which rotation of the sun gear is limited in the propulsion mode, in order to provide flexibility while operating the gas turbine engine during normal condition (operation anytime after starting is interpreted to be the propulsive mode), in the case where both input and output shafts need to have the same rotational speed (Poulin Col 6 ll. 1-6).
Regarding claim 6
Kupratis in view of Cordner and Poulin discloses the aircraft power plant of claim 2.
Kupratis further discloses wherein the planetary gear train (48 Fig 3) includes 
a sun gear (62), planet gears (64) meshed with the sun gear and rotatably supported on a planet carrier (68), and 
a ring gear (66) meshed with the planet gears (64), 
the first input, the first output, and the second input are defined by the sun gear (first output, second input; note that the claim does not require that the first output and the second input are different from each other) and the ring gear (first input), and
the second output defined by the planet carrier (second output).
Kupratis in view of Cordner is silent on rotation of the sun gear being limited in the propulsion mode and allowed in the APU mode.
However, Poulin teaches an aircraft propulsion system having a planetary gear train (40 Fig 2b, Col 4 ll. 36-40) including a brake (clutch 60, Col 5 ll. 64-66, construed as a brake for locking the sun gear and the carrier together in Fig 2b) having an engaged configuration in which rotation of the sun gear is limited (sun gear 52 and carrier 58 rotate together and limited to the same rotational speed due to the engaged clutch 60, Col 5 ll. 64-66;
Note that the claim does not require that rotation of the sun gear is stopped, but only limited, thus by limiting the speed of the sun gear to be the same as the carrier would meet the limitation of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date apply a brake in Poulin to the sun gear in Kupratis in view of Cordner, such that the brake has an engaged configuration in which rotation of the sun gear is limited in the propulsion mode, in order to provide flexibility while operating the gas turbine engine during normal condition (operation anytime after starting is interpreted to be the propulsive mode), in the case where both input and output shafts need to have the same rotational speed (Poulin Col 6 ll. 1-6).
Regarding claim 16
	Kupratis in view of Cordner discloses the aircraft power plant of claim 15.
Kupratis further discloses wherein the planetary gear train (48 Fig 3) defines:
a first input (sun gear 62, Para 0056) drivingly engageable to the combustion engine (sun gear 62 engages turbine 46), 
a first output (carrier 68) in driving engagement with the output shaft (fan 42 shaft), and 
the first drive path (46-48-fan 42 shaft) extending from the first input (40) to the first output (fan 42 shaft), 
the first input in driving engagement with the first output in the propulsion mode (normal operation of the gas turbine engine, shaft 40 drives the gearbox 48 to drive the carrier 68 to drive fan 42 shaft).
Kupratis in view of Cordner further teaches to couple the electric motor 14 of Cordner to the ring gear 66 in Kupratis, thus the modified planetary gear train (48 in Fig 3 in Kupratis) defines:
a second input (ring gear 66) drivingly engaged to the electric motor (14 of Cordner), 
a second output (sun gear 62) in driving engagement with the engine shaft (40), 
the second drive path (motor14-gear train 48-engine shaft 40) extending from the second input (ring gear 66 of gear train 48) to the second output (sun gear 62 connected to engine shaft 40), 
the second input drivingly engaged to the second output in the APU mode (during start-up/APU mode, ring gear 66 would engage to sun gear 62 of Kupratis to enable electric motor 14 in Cordner to drive engine shaft 40 of Kupratis). 

    PNG
    media_image2.png
    476
    967
    media_image2.png
    Greyscale

Kupratis in view of Cordner is silent on the second input (ring gear 66) being disengaged from the first output (carrier 68).
However, Poulin teaches an aircraft propulsion system having a planetary gear train (40 Fig 2a, Col 4 ll. 36-40) including a break 62 to engage to the carrier 58 and impede the rotation of the carrier 58 (Col 5 ll. 35-40). Meanwhile, input shaft 46 rotates ring gear 50 which drives the planet gears 54, 56 and sun gear 52 to drive output shaft 48 (Col 5 ll. 40-45). This indicates that even though the carrier 58 is in a brake/disengaged position, gear train 40 can still operate to connect input shaft 46 to drive output shaft 48. The input shaft 46 functions similarly to the motor 14 of Cordner and the output shaft 46 functions similar to the engine shaft 40 of Kupratis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to place a break 62 in Poulin to the carrier 68 in Kupratis in view of Cordner, in order to disengage the ring gear/second input from the carrier/first output, as suggested and taught by Poulin, because all the claimed elements were known in the prior art (a planetary gear train having a ring gear and a carrier to transmit power from an input shaft to an output shaft, a brake to disengage the carrier) and one skilled in the art could have combined the elements as claimed by known methods (apply the brake to the carrier) with no change in their respective functions (the planetary gear train is still able to transmit power between the input shaft to the output shaft), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 17
Kupratis in view of Cordner and Poulin discloses the aircraft power plant of claim 16.
Kupratis further discloses wherein the planetary gear train (48 Fig 3) includes 
a sun gear (62), planet gears (64) meshed with the sun gear and rotatably supported on a planet carrier (68), and 
a ring gear (66) meshed with the planet gears (64), 
the first input and the first output defined by the sun gear (first input), the planet carrier (first output), 
the second input and the second output defined by a second one of the sun gear (second output) and the ring gear (second input).
Kupratis in view of Cordner is silent on rotation of the sun gear being limited in the propulsion mode and allowed in the APU mode.
However, Poulin teaches an aircraft propulsion system having a planetary gear train (40 Fig 2b, Col 4 ll. 36-40) including a brake (clutch 60, Col 5 ll. 64-66, construed as a brake for locking the sun gear and the carrier together in Fig 2b) having an engaged configuration in which rotation of the sun gear is limited (sun gear 52 and carrier 58 rotate together and limited to the same rotational speed due to the engaged clutch 60, Col 5 ll. 64-66;
Note that the claim does not require that rotation of the sun gear is stopped, but only limited, thus by limiting the speed of the sun gear to be the same as the carrier would meet the limitation of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date apply a brake in Poulin to the sun gear in Kupratis in view of Cordner, such that the brake has an engaged configuration in which rotation of the sun gear is limited in the propulsion mode, in order to provide flexibility while operating the gas turbine engine during normal condition (operation anytime after starting is interpreted to be the propulsive mode), in the case where both input and output shafts need to have the same rotational speed (Poulin Col 6 ll. 1-6).
Regarding claim 18
Kupratis in view of Cordner discloses the aircraft power plant of claim 15.
Kupratis further discloses wherein the planetary gear train (48 Fig 3) defines:
a sun gear (62), planet gears (64) meshed with the sun gear and rotatably supported on a planet carrier (68), and 
a ring gear (66) meshed with the planet gears (64), 
the output shaft (shaft of fan 42) drivingly engaged to the carrier (68), the first drive path including the carrier (first drive path includes gear train 48, thus also include carrier 68), the second drive path including the ring gear (second drive path includes gear train 48, thus also include ring gear 66).
Kupratis in view of Cordner further discloses rotation of the sun gear is allowed in the APU mode (Cordner teaches motor 14 to drive engine shaft 10 via sun gear 42 during starting operation, i.e. APU mode, in Fig 1, Col 3 ll. 45-52).
Kupratis in view of Cordner is silent on a brake having an engaged configuration in which rotation of the sun gear is limited in the propulsion mode and a disengaged configuration in which rotation of the sun gear is allowed in the APU mode.
However, Poulin teaches an aircraft propulsion system having a planetary gear train (40 Fig 2b, Col 4 ll. 36-40) including a brake (clutch 60, Col 5 ll. 64-66, construed as a brake for locking the sun gear and the carrier together in Fig 2b) having an engaged configuration in which rotation of the sun gear is limited (sun gear 52 and carrier 58 rotate together and limited to the same rotational speed due to the engaged clutch 60, Col 5 ll. 64-66;
Note that the claim does not require that rotation of the sun gear is stopped, but only limited, thus by limiting the speed of the sun gear to be the same as the carrier would meet the limitation of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date apply a brake in Poulin to the sun gear in Kupratis in view of Cordner, such that the brake has an engaged configuration in which rotation of the sun gear is limited in the propulsion mode, in order to provide flexibility while operating the gas turbine engine during normal condition (operation anytime after starting is interpreted to be the propulsive mode), in the case where both input and output shafts need to have the same rotational speed (Poulin Col 6 ll. 1-6).
Regarding claim 19
Kupratis in view of Cordner discloses the aircraft power plant of claim 15.
Kupratis further discloses wherein the planetary gear train (48 Fig 3) defines:
a sun gear (62), planet gears (64) meshed with the sun gear and rotatably supported on a planet carrier (68), and 
a ring gear (66) meshed with the planet gears (64), 
the output shaft (shaft of fan 42) drivingly engaged to the carrier (68), the first drive path including the ring gear and the carrier (first drive path includes gear train 48, thus also include ring gear 66 and carrier 68), the second drive path including the ring gear (second drive path includes gear train 48, thus also include ring gear 66).
Kupratis in view of Cordner further discloses rotation of the sun gear is allowed in the APU mode (Cordner teaches motor 14 to drive engine shaft 10 via sun gear 42 during starting operation, i.e. APU mode, in Fig 1, Col 3 ll. 45-52).
Kupratis in view of Cordner is silent on a brake having an engaged configuration in which rotation of the sun gear is limited in the propulsion mode and a disengaged configuration in which rotation of the sun gear is allowed in the APU mode.
However, Poulin teaches an aircraft propulsion system having a planetary gear train (40 Fig 2b, Col 4 ll. 36-40) including a brake (clutch 60, Col 5 ll. 64-66, construed as a brake for locking the sun gear and the carrier together in Fig 2b) having an engaged configuration in which rotation of the sun gear is limited (sun gear 52 and carrier 58 rotate together and limited to the same rotational speed due to the engaged clutch 60, Col 5 ll. 64-66;
Note that the claim does not require that rotation of the sun gear is stopped, but only limited, thus by limiting the speed of the sun gear to be the same as the carrier would meet the limitation of the claim).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date apply a brake in Poulin to the sun gear in Kupratis in view of Cordner, such that the brake has an engaged configuration in which rotation of the sun gear is limited in the propulsion mode, in order to provide flexibility while operating the gas turbine engine during normal condition (operation anytime after starting is interpreted to be the propulsive mode), in the case where both input and output shafts need to have the same rotational speed (Poulin Col 6 ll. 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mackin (US 11053019 B2) a hybrid propulsion system having a transmission connecting a motor to a propeller
Howell (US 10526975 B2) teaches a planetary gear train coupling starter-generator with towershafts
Munevar (US 10180080 B2) teaches a hybrid propulsion with a motor coupled to a fan via gearbox 20
Bradbrook (US 8324746 B2) teach a hybrid propulsion using a motor to assist the gas turbine in driving the fan 44
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741